Citation Nr: 9920767	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-11 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for scars of the 
abdomen, residuals of shell fragment wound and laparotomy 
with incisional hernia, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for scars of the 
right thigh, residuals of shell fragment wound with damage to 
muscle group XIV, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
scars of the chest, right flank, and right lower lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.

The Board notes that in July 1998, the veteran requested a 
videoconference hearing before a member of the Board.  That 
hearing was scheduled for February 16, 1999, and the veteran 
was so informed.  However, the veteran failed to report for 
the scheduled hearing.  The Board will, therefore, proceed 
with a review of the issues on appeal.


FINDINGS OF FACT

1.  Scars of the abdomen, residuals of shell fragment wound 
and laparotomy with incisional hernia, are productive of not 
more than a small postoperative ventral hernia, not well 
supported by a belt under ordinary conditions or a healed 
ventral hernia or post-operative wounds with weakening of the 
abdominal wall and indication for a supporting belt; there is 
no functional muscle impairment which could be characterized 
as more than moderate and no evidence of residuals of an 
injury to the liver.  

2.  Scars of the right thigh, residuals of shell fragment 
wound with damage to muscle group XIV, are productive of not 
more than moderate muscle disability.  

3.  Scars of the chest, right flank, and right lower lip, are 
productive of no functional limitation, no repeated 
ulceration, no tenderness or pain on objective demonstration, 
and no poor nourishment; the scar of the right lower lip is 
not shown to be disfiguring.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for scars of the abdomen, residuals of shell fragment wound 
and laparotomy with incisional hernia, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.951, 
4.1-4.14, 4.40-4.56, 4.73, 4.114, Diagnostic Codes 7339, 5319 
(1998).

2.  The criteria for an evaluation in excess of 10 percent 
for scars of the right thigh, residuals of shell fragment 
wound with damage to muscle group XIV, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.56, 4.73, Diagnostic Code 5314 (1998).

3.  The criteria for a compensable evaluation for scars of 
the chest, right flank, and right lower lip have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.951, 4.1-4.14, 4.31, 4.40-4.56, 4.118, Diagnostic Code 
7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In January 1953, the RO granted service connection for scars 
of the abdomen, residuals of shell fragment wounds and 
laparotomy, with incisional hernia, rated at 20 percent; 
scars of the right thigh, residuals of shell fragment wounds, 
with damage to muscle group XIV, rated at 10 percent; and 
scars of the chest, right flank and right lower lip, rated at 
0 percent.  All of the evaluations were effective from 
September 1952, and have since remained in effect.  In 
September 1997, the veteran filed a claim for increased 
evaluations for these claims.  The veteran claims that 
increased evaluations are warranted because these 
disabilities are severe.  The Board finds, however, that the 
preponderance of the evidence is against an increased 
evaluation for any of these disorders.

Service medical records reflect that, while in combat in 
Korea, the veteran sustained shrapnel wounds to the lip, 
forehead, and thumb in August 1951.  In October of 1951, the 
veteran sustained multiple shell fragment wounds to the right 
thigh, right arm, abdominal wall and chest.  There was no 
associated artery or nerve involvement.  An exploratory 
laparotomy was performed at the Norwegian mobile Army 
surgical hospital (MASH) and a small laceration of the upper 
surface of the liver was found; a Meckel's diverticulum was 
also found and excised at the MASH.  

Six days later, the veteran was evacuated to the U.S.S. 
Consolation and a secondary closure of the thigh wound was 
done.  The veteran also had an episode of acute upper 
intestinal obstruction at that time which was treated 
conservatively with remission of the symptoms.  The veteran 
was evacuated to the 382nd General Hospital in Japan on 
October 31, 1951 after the symptoms of the acute intestinal 
obstruction had subsided.  

The veteran was then evacuated to the zone of the interior 
and admitted to Percy Jones Army Hospital in the U.S. for 
observation and disposition, arriving on December 22, 1951.  
Physical examination of the chest revealed a small healed 
penetrating wound on the anterior axillary line on the right 
at the level of the 6th rib.  Posteriorly, there was a well-
healed, small penetrating wound at the posterior axillary 
line at the level of the 9th rib.  The abdomen revealed a 
healed right rectus incision in the right upper quadrant, 
approximately 6 to 8 inches in length.  The incision was well 
healed.  There was some diastasis of the middle third of the 
incision.  There was also some diastasis recti in the mid-
portion of the abdomen.  The remainder of the abdominal 
examination was essentially negative.  Examination of the 
extremities revealed a small healed wound on the posterior 
aspect of the lower third of the right thigh.  There was two 
healed operative wounds approximately 2 and 3 inches in 
length over the lateral aspect of the lower third of the 
right thigh.  

A VA examination in December 1952 revealed cramp like pain in 
the abdomen and aching pain in the right thigh.  There was a 
small metallic fragment in the mucous surface of the right 
lower lip, a small, 1/2 inch in diameter wound scar on the 
right dorsal surface of the chest two inches above the costal 
border, a seven inch surgical scar in the right pararectal 
region of the abdomen with an incisional hernia in the middle 
third of the scar measuring 1 1/2 inches.  There was also a 2 
inch by 1/2 inch scar on the upper lateral surface of the right 
thigh and a linear scar 1 inch long posterior and parallel to 
this scar.  There was also a flat scar 1/2 inch in diameter on 
the lower postero-lateral surface of the thigh.  X-rays 
showed retained metallic foreign bodies in the chest wall.  

In connection with these claims for increased evaluations, 
records from the veteran's treating physician, Kamlesh 
Aggarwal, M.D., were reviewed.  These records, dated in 1997, 
show routine blood tests.  The veteran was evaluated for 
possible asbestos exposure and underwent a check up.  He 
received medication for mature onset diabetes.  Chest X-rays 
showed no acute infiltrates of the lungs.  Progress notes 
dated in March and July 1997 show no relevant complaints or 
findings.  

The veteran was also afforded examinations by the VA in 
August 1998.  An examination report for the evaluation of the 
aforementioned scars indicates that the veteran reported that 
he was asymptomatic with regard to his scars.  Examination of 
the right thigh revealed three superficial, nontender scars 
measuring 1 inch, 2 inches on the lateral and 1/2 inch on the 
medial.  On the abdomen, a history of a small scar was noted, 
but no definite scar was seen.  On the right side of the 
abdomen, the laparotomy scar representing the liver repair 
was noted to be seven inches, superficial and benign, with no 
bulging mass or incisional hernia.  No definite scar was 
found on the chest or the right flank.  A small, hardly 
noticeable scar was noted on the right lower leg.  
Photographs accompanying the examination report are 
consistent with the findings noted in the report and include 
a photograph of a small, faint scar on the lower lip.  X-rays 
of the right thigh showed several metallic foreign bodies, 
measuring between 1 millimeter and 1 centimeter, in the soft 
tissues of the proximal third of the right thigh with no bone 
pathology.  X-rays of the abdomen show two foreign bodies in 
the right abdominal area.  

Examination of the muscles in August 1998 revealed complaints 
of chronic problems with the thigh and leg since the original 
shrapnel injuries.  The veteran reported that he had 
experienced soreness, pain and lack of endurance over time.  
He did not wear a brace, use a cane, take medication or 
otherwise receive treatment for the residuals.  On 
examination, the veteran walked with a limp, which was 
attributed to an unrelated knee injury.  The veteran could 
rise onto his toes and heels and squat.  He had 7 and 3 
centimeter wounds on the lateral right thigh, along with a 
couple of small punctate wounds, in addition to a small 
punctate wound medially where a foreign body came out.  The 
wounds were all healed, not ulcerated, red or indurated, and 
not tender or fixed.  There was excellent muscle strength in 
the right thigh and no evidence of muscle hernia or bone or 
nerve damage.  The diagnosis was residual fragment wound, 
right thigh.  

Finally, the veteran was afforded an evaluation for liver, 
gallbladder and pancreas disease in August 1998.  The 
veteran's in-service shrapnel wound with liver injury was 
noted.  Also noted was noted was an absence of any liver 
problems, abdomen pain, nausea, vomiting, weight loss or 
weakness.  Physical evaluation revealed no jaundice, liver 
enlargement or tenderness.  The diagnosis was no residual 
from liver injury.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
aforementioned claims for increased evaluations for residuals 
of a shell fragment wounds and scars to be plausible and 
capable of substantiation and therefore well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See 38 U.S.C.A. § 5107(a).

The Board notes that all of the veteran's ratings at issue in 
this appeal have been continuously rated since 1953.  
38 C.F.R. § 3.951 provides that a disability which has been 
evaluated for 20 years or more shall not be reduced except 
upon a showing that the evaluation was based on fraud.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  The pertinent Diagnostic Code sections will be 
discussed below, as appropriate. Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  In addition to 
applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 
4.45, the VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain and/or weakness, to the extent that any such 
symptoms are supported by adequate pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).

The veteran's scars of the abdomen, residuals of shell 
fragment wound and laparotomy with incisional hernia, were 
evaluated in 1953 as 20 percent disabling under Diagnostic 
Code 7339-864, which pertains to hernia.  Under Diagnostic 
Code 7339, a 20 percent evaluation is warranted for a small 
postoperative ventral hernia, not well supported by a belt 
under ordinary conditions or a healed ventral hernia or post-
operative wounds with weakening of the abdominal wall and 
indication for a supporting belt.  A 40 percent evaluation is 
warranted for a large ventral hernia which is not well 
supported by a belt under ordinary conditions.  See 38 C.F.R. 
§ 4.115, Diagnostic Code 7339. 

It is uncontroverted that the veteran does not have a hernia 
in the area of his scars of the abdomen.  He is asymptomatic 
in the area of the scar and had demonstrated no residuals of 
liver injury or other related abnormality.  As such, an 
increased evaluation under Diagnostic Code 7339 is not 
warranted.  Nonetheless, the Board has considered additional 
diagnostic codes in order to ascertain whether an increased 
evaluation could be awarded.  In this regard, the Board notes 
that the medical evidence does not show that the veteran has 
residuals of injury to the liver manifested by adhesions of 
the peritoneum or residuals of abscess of the liver 
(Diagnostic Codes 7301, 7311, 7313), or symptomatology 
analogous to resection of small or large intestine 
(Diagnostic Codes 7328 and 7329).  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7301, 7311, 7313, 7328, 7329 (1998).

The Board has also considered the criteria for muscle 
injuries.  Muscle injuries are evaluated with regard to the 
following cardinal signs and symptoms: loss of power and 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty and movement.  See 
38 C.F.R. § 4.56(c).

A slight disability of the muscle is characterized by a 
simple wound without debridement or infection.  This wound 
would have been treated briefly and the veteran returned to 
duty.  There would be no cardinal signs, no impairment of 
function and minimal scar.  See 38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscles is presented by through 
and through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, with residuals of 
debridement, or prolonged infection.  The history of a 
moderate muscle disability includes service department record 
of in-service treatment for the wound, a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include small or linear entrance and (if present) exit scars 
which indicate a short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  See 38 
C.F.R. § 4.56(d)(2).

A moderately severe muscle disability is characterized by a 
through and through or deep penetrating wound by small high-
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service medical records would 
reflect hospitalization for a prolonged period, loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and, 
if present, evidence of an inability to keep up with work 
requirements.  Objective findings would include entrance and, 
if present, exit scars indicating track of missile through 
one or more muscle groups; indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side; and tests of strength 
and endurance compared with sound side would demonstrate 
positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3).

Diagnostic Code 5319 refers to muscle group XIX and is the 
code most relevant to the veteran's scars of the abdomen, 
shell fragment wounds and residuals of laparotomy and hernia.  
The function of muscle group XIX is the support and 
compression of abdominal wall and lower thoracic; flexion and 
lateral motions of spine; synergists in strong downward 
movement of the arm, muscles of the abdominal wall, rectus 
abdominis, external oblique, internal oblique, transversalis, 
quadratus lumborum.  Under this provision, a 10 percent 
evaluation is warranted for a moderate disability, a 30 
percent evaluation is warranted for a moderately severe 
disability, and a 50 percent evaluation is warranted for a 
severe disability.  See 38 C.F.R. § 4.73, Diagnostic Code 
5319.  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence does not provide any basis for 
an evaluation in excess of the currently assigned 20 percent 
for the veteran's scars of the abdomen, residuals of shell 
fragment wound and laparotomy with incisional hernia.  The 
clinical evidence shows this disability to be no more than 
moderate.  In considering the history of the veteran's 
abdominal injury, the Board notes that the veteran required 
approximately two months of hospitalization.  Service medical 
records do not show that this injury caused prolonged 
infection, sloughing of soft parts or intermuscular 
cicatrization.  In fact, at the time of his injury, records 
revealed no findings involving the muscular or nervous 
systems.  Service medical records also do not show evidence 
of unemployability because of an inability to keep up with 
work requirements.  There is no observed functional 
impairment noted on VA examination, and the scars present are 
minimal and asymptomatic.  As such, the requirements for an 
increased evaluation based on Diagnostic Code 5319 have not 
been met.  

With regard to the veteran's claim for an increased 
evaluation for scars of the right thigh, residuals of shell 
fragment wound with damage to muscle group XIV, the Board 
observes that this disability has been rated as 10 percent 
disabling under Diagnostic Code 5314 since 1953.  Under this 
provision, a 10 percent evaluation is warranted for a 
moderate disability, a 30 percent evaluation is warranted for 
a moderately severe disability, and a 40 percent evaluation 
is warranted for a severe disability.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5314.  

Again, the evidence does not provide any basis for an 
evaluation in excess of the currently assigned 10 percent for 
the veteran's scars of the right thigh, residuals of shell 
fragment wound with damage to muscle group XIV.  The record 
shows that the initial shrapnel wound of the right thigh 
resulted in retained foreign bodies but did not result in 
artery or nerve damage of the thigh.  The wound was sutured 
and closed, but the right thigh wound was not so severe as to 
result in any significant complications during the veteran's 
hospitalization nor did this wound in and of itself require 
in-service hospitalization for a prolonged period for 
treatment of the wound.  The nature of the right thigh wound 
was confirmed on the initial VA examination conducted in 
December 1952, the scars of the right thigh were described as 
nontender and non-adherent, and the examiner indicated that 
there were only slight symptoms related to the right thigh 
injury.  These records do not show that this injury caused 
prolonged infection, sloughing of soft parts or intermuscular 
cicatrization.  Again, records revealed no findings involving 
the muscular or nervous systems.  More recently, while on x-
ray of the right thigh, there was evidence of small retained 
shell fragments in the soft tissues, the underlying bones 
were normal.  Most recently, the thigh wound has been 
described as healed, not ulcerated, indurated and not tender 
or fixed.  More importantly, on recent muscle examination, 
the examiner found excellent muscle strength and no evidence 
of muscle hernia or bone or nerve damage.  Available records 
do not show evidence of unemployability because of an 
inability to keep up with work requirements.  

Currently, there is no observed functional impairment noted 
on VA examination, and the scars present are minimal, 
superficial, nontender and asymptomatic.  More importantly, 
the evidence fails to show that residuals of this injury are 
currently manifested by moderate loss of deep fascia, 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles compared to the side.  Moreover, 
there is no objective indicator of muscle weakness or fatigue 
which would support marked or moderately severe loss.  Based 
on these findings, the preponderance of the evidence does not 
show the veteran's scars of the right thigh, residuals of 
shell fragment wound with damage to muscle group XIV, to be 
more than moderate as defined under applicable schedular 
criteria.  

With regard to the claim for a compensable evaluation for 
scars of the chest, right flank, and right lower lip, these 
disabilities have been rated as noncompensable since the 
initial rating in January 1953.  As there has been no 
functional impairment, no muscle injury and no complaints 
consistent with muscle injury noted with regard to any of 
these wound residuals, the RO has rated them according to the 
criteria for scars.  Diagnostic Code 7803 provides that 
superficial, poorly nourished scars with repeated ulceration 
should be rated as 10 percent disabling.  Diagnostic Code 
7804 provides that superficial, tender and objectively 
painful scars should be should be rated as 10 percent 
disabling.  Diagnostic Code 7805 provides that scars should 
be rated on the limitation of function of the affected part.  
Disfiguring scars of the head, face or neck under 38 C.F.R. § 
4.118, Diagnostic Code 7800 warrant a noncompensable 
evaluation if the disfigurement is slight; moderate 
disfigurement warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (1998).  

The veteran's scars of the chest, right flank, and right 
lower lip, the record shows no signs of tenderness, objective 
pain, ulceration or poor nourishment.  The scars were 
described as minimal on recent examination.  The color 
photographs show a small, faint scar of the lower lip which 
does not appear to be moderately disfiguring.  Thus, there is 
no medical evidence which supports a higher evaluation based 
on scars.  

The Board has also considered the previously discussed 
criteria for muscle injuries, but the record fails to 
demonstrate even slight disability in any appropriate muscle 
group with regard to the chest or right flank.  Similarly 
there is no evidence of restrictive lung disease or any 
respiratory impairment associated with the chest wall wound.  
See 38 C.F.R. § 4.97, Diagnostic Code 6843 (1998).  

In reaching this decision regarding scars of the abdomen, 
residuals of shell fragment wound and laparotomy with 
incisional hernia, scars of the right thigh, residuals of 
shell fragment wound with damage to muscle group XIV, and 
scars of the chest and right flank, the Board also finds that 
there is no objective evidence of weakened movement, excess 
fatigability with use, or incoordination which would indicate 
additional functional loss due to pain.  For instance, the VA 
examination report dated in August 1998 shows full range of 
motion, no functional loss due to pain, and no evidence of 
flare up on repetitive use.  Thus, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 have been considered as mandated by 
DeLuca, supra; however, these provisions simply do not apply 
in the absence of the relevant objective findings.  Should 
the veteran's disability picture change in the future, he may 
be able to meet the criteria for an evaluation in excess of 
his current ratings, but presently there is no basis for a 
higher rating.  See 38 C.F.R. § 4.1.

As the foregoing demonstrates no increase in severity of 
signs and symptoms, the Board concludes that the 
preponderance of the evidence is against an increased 
evaluation for scars of the abdomen, residuals of shell 
fragment wound and laparotomy with incisional hernia, scars 
of the right thigh, residuals of shell fragment wound with 
damage to muscle group XIV, or scars of the chest, right 
flank, and right lower lip.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 
54-56 (1990).

Finally, the Board finds, as did the RO, that the evidence 
with regard to the three disabilities does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing or assertion that any of the veteran's impairments 
have caused marked interference with employment, necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the application of the regular schedular 
standards.  The clinical evidence shows that the veteran has 
not had any ongoing treatment for these disabilities.  Under 
these circumstances, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 20 percent for scars of the 
abdomen, residuals of shell fragment wound and laparotomy 
with incisional hernia is denied.  

An evaluation in excess of 10 percent for scars of the right 
thigh, residuals of shell fragment wound with damage to 
muscle group XIV is denied.

A compensable evaluation for scars of the chest, right flank, 
and right lower lip is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

